NRS 34.320. Petitioner bears the burden of demonstrating that this
                court's extraordinary intervention is warranted.     Pan v. Eighth Judicial
                Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004). Writ relief is
                generally available only when there is no plain, speedy, and adequate
                remedy in the ordinary course of law, NRS 34.170; NRS 34.330, and the
                right to an appeal is typically deemed an adequate legal remedy
                precluding writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841.
                             Having considered the petition and appendix filed in this
                matter, we conclude that petitioner has not demonstrated that our
                intervention by way of extraordinary relief is warranted.       Id.; Smith v.
                Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991);
                see also NRAP 21(b)(1). Here, petitioner has an adequate and speedy legal
                remedy in that the district court's sanction award can be challenged in the
                context of an appeal from the ultimate final judgment in the case below.
                Accordingly, we
                             ORDER the petition DENIED. 2




                                         Hardesty


                1.DU Ltef
                -




                Douglas                                     Cherry




                      2 Inlight of this order, we deny as moot all requests for relief pending
                in this matter. The clerk of this court shall therefore return, unfiled the
                documents that real party in interest sought to file under seal, which are
                attached to real party in interest's December 3, 2014, motion to seal.


SUPREME COURT
       OF
     NEVADA
                                                      2
(0) 1947A   e
                cc: Hon. Adriana Escobar, District Judge
                     Kang & Associates PLLC
                     Stovall & Associates
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1941A